IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO THE                  : NO. 290
                                           :
DISCIPLINARY BOARD OF                      : DISCIPLINARY BOARD APPOINTMENT
                                           :
PENNSYLVANIA                               : DOCKET




                                        ORDER


PER CURIAM


      AND NOW, this 22nd day of February, 2016, John P. Goodrich, Esquire,

Allegheny County, is hereby appointed as a member of the Disciplinary Board of

Pennsylvania for a term of three years commencing April 1, 2016.



      Justice Eakin did not participate in the consideration or decision of this matter.